Citation Nr: 1022385	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  03-10 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for chronic peripheral 
neuropathy, which is claimed as due to exposure to Agent 
Orange.


REPRESENTATION

Veteran represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1963 to November 1965.  He also served on active 
duty for training in July 1967. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2002 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In a decision in October 2006, the Board denied the claim of 
service connection for chronic peripheral neuropathy, which 
is claimed as due to exposure to Agent Orange.  The Veteran 
then appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an Order in June 
2008, the Court granted a Joint Motion for Remand of the 
parties (the VA Secretary and the Veteran) and, vacated the 
Board's decision and remanded the case for readjudication 
consistent with the Joint Motion.

In December 2009, this matter was remanded to afford the 
Veteran a hearing before the Board.  In February 2010, the 
Veteran appeared at a hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is in the Veteran's 
file.  As the requested development has been completed, no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Chronic peripheral neuropathy was not affirmatively shown to 
have been present during service; chronic peripheral 
neuropathy first manifested after service and is unrelated to 
an injury, disease, or event during service; and chronic 
peripheral neuropathy is not caused by exposure, if any, to 
Agent Orange.




CONCLUSION OF LAW

Chronic peripheral neuropathy was not incurred in or 
aggravated by service, which is claimed as due to exposure to 
Agent Orange.   38 U.S.C.A. §§ 101(22), 1110, 1116, 1131 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
556 U.S. __, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  



The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2002 and April 2004.  The Veteran was 
notified of the evidence needed to substantiate the claim of 
service connection, namely, evidence of current disability; 
evidence of an injury or disease in service or an event in 
service causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  Additionally, the Veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records or with his authorization VA would obtain any non-
Federal records on his behalf.  The notice also included 
information regarding the evidence needed to substantiate a 
claim based on exposure to Agent Orange.  And the general 
provision for the effective date of the claim, that is, the 
date of receipt of the claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre-
adjudication notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of elements of the claims, except for 
the degree of disability assignable).  

As the claim of service connection is denied, no disability 
rating is assignable as a matter of law, so there is no 
possibility that the Veteran was prejudiced by the omission 
of this provision in the VCAA notice.  Dingess at 494-95. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
treatment records, VA treatment records, and records from Dr. 
H.O., Dr. B.T., and Dr. K.D.S.  The Veteran has not 
identified any additional pertinent records for the RO to 
obtain on his behalf.  

VA has not conducted medical inquiry in affording the Veteran 
a VA examination or by obtaining a VA medical opinion because 
the evidence of record does not establish that the Veteran 
suffered an event, injury, or disease that may be associated 
with chronic peripheral neuropathy and there is no possible 
association between chronic peripheral neuropathy and the 
claimed exposure to Agent Orange.  Under these circumstances, 
further development of the facts under the duty to assist is 
not required.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131. 

The term "active service" includes any period of active duty 
for training (ACDUTRA) during which the individual concerned 
was disabled from a disease or injury incurred or aggravated 
in line of duty. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(a).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).



For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a Veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  The Veteran did not 
serve in combat and the provisions of 38 U.S.C.A. § 1154(b) 
do not apply. 

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding 
in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

For the period of active duty, the service personnel records 
show that the Veteran did not serve in the Republic of 
Vietnam.  The Veteran was trained as an infantry man and he 
served in an infantry unit. 

The service treatment records for the period of active duty 
show that on entrance examination the Veteran gave a history 
of swollen or painful joints, leg cramps, and lameness.  On 
physical examination, the evaluations of the upper and lower 
extremities, including the feet, and the spine and the 
neurologic evaluation were normal.  The examiner commented 
that the Veteran's history of symptoms was not verified.  The 
remainder of the service treatment records contain no 
complaint, finding, history, symptom, treatment, or diagnosis 
of peripheral neuropathy.  The records do show that in March 
and April 1964 the Veteran complained of enuresis and he was 
seen several times at a dispensary at Camp [Fort] Drum. 

On separation examination, the Veteran gave a history of leg 
cramps.  On physical examination, the evaluations of the 
upper and lower extremities, including the feet, and the 
spine and the neurologic evaluation were normal.  The 
examiner did not list or identify as a defect or diagnosis 
any peripheral neurologic abnormality. 

Personnel records of the Army Reserve show that the Veteran 
was assigned to Camp [Fort] Drum for a period of active duty 
for training in July 1967. 

After service, private medical records, a decision of the 
State of Maine Workers' Compensation Commission, records of 
the Social Security Administration, and VA records, covering 
the period from 1982 to 1991, disclose that in May 1982 at 
work the Veteran experienced the sudden onset of back pain 
and numbness in the right lower extremity.  In May 1983, a CT 
scan showed a protruding disc at L5-S1.  In July 1986, the 
Veteran complained of numbness and a prickly sensation in his 
right foot and a burning sensation in his left foot.  He also 
complained of numbness and tingling in each arm.  The 
pertinent diagnosis was ruptured disc at L5-S1.  

In June 1989, the Veteran was evaluated for complaints of low 
back pain with pain in the right leg.  He also complained of 
muscle spasms in the low back and leg, as well numbness in 
the right shoulder and arm.  On physical examination, he did 
not exhibit any weakness or difficulty in using any of his 
extremities, and his gait was normal.  The physician noted 
that the Veteran's original industrial injury probably 
resulted in a low back strain with later myofascial 
restrictions. 

In April 1990, the Veteran was seen for a disability 
evaluation for his back and leg pain resulting from the work-
related injury in May 1982.  His symptoms included low back 
pain and right posterior thigh and leg pain with occasional 
numbness in the right leg and up into the right shoulder and 
arm.  On physical examination, there was no obvious atrophy 
in the lower extremities and his muscle strength was normal.  
The diagnosis was chronic low back myofascial syndrome.  It 
was noted that a diagnosis of fibromyalgia had been made, and 
that this diagnosis was consistent with myofascial syndrome 
and referred to the same condition.

In September 1990, the Veteran was seen for a neurological 
examination related to persistent back and leg pain and 
radiating pain in the right shoulder and arm.  The pertinent 
diagnoses were fibromyalgia and fibromyositis in the 
cervical, dorsal, and lumbosacral areas, a ruptured disc at 
L5-S1, chronic low back pain from an initial acute sprain, 
and hand strain. 

In April 1999, the Veteran was evaluated for possible 
muscular dystrophy.  The Veteran complained of periodic or 
paroxysmal proximal weakness, exacerbated by cold, stress, 
and sitting too long.  

In July 2000, the Veteran was seen for a follow-up evaluation 
at VA due to an abnormal EMG study and a "curious waddling-
type gait."  History included a back injury in 1982, 
cramping, and unusual muscular restrictions in movement.  He 
had been evaluated for muscular dystrophy and specific gene 
mutations with negative results.  A nerve biopsy showed rare 
atrophic fibers, both Type I and Type II, but no clear 
diagnosis of a neuromuscular syndrome had been made.  Results 
of repeat EMG studies were read as most typical of mild 
peripheral neuropathy, which was sensory motor in nature.  
Based on the described symptoms, the physician expressed the 
opinion that the Veteran's muscle disorder was in the nature 
of myotonia rather than neuropathy or myopathy, but the exact 
diagnosis remained unclear.  The physician noted the 
Veteran's history of exposure to ether and urethane where he 
worked, but no other toxic exposures were known or 
considered.

In February 2002, the Veteran had an Agent Orange examination 
at VA.  The Veteran stated that he was possibly exposed to 
Agent Orange in service.  History included fibromatosis and a 
neuromuscular disorder of unknown etiology.

In March 2002, the Veteran was seen at VA for follow up 
related to his abnormal gait.  EMG testing showed moderately 
severe right carpal tunnel syndrome, moderately progressed 
since May 1999.  EMG of the lower extremities was consistent 
with a predominantly motor peripheral neuropathy.  

The diagnoses were moderately severe right carpal tunnel 
syndrome with modest progression from 1999; motor greater 
than sensory axonal and demyelinating (mixed) peripheral 
neuropathy with significant progression by NCV and EMG 
criteria, and possible right L5 radiculopathy as exemplified 
by the paraspinal examination.  



The physician, Chief of Neurology, noted that differential 
diagnosis for motor or motor greater than sensory axonal loss 
neuropathies included arsenic poisoning, which had been 
excluded previously, chronic inflammation demyelinating 
polyneuropathy, chronic non-immune polyneuropathy (including 
entities such as monoclonal gammopathy of undetermined 
significance, multiple myeloma, SLE, or cryoglobulinemia), 
hereditary neuropathy with viability to pressure palsies, and 
multifocal motor neuropathy with conduction block.  

Based on the present study, the physician stated that there 
was no evidence of multifocal motor neuropathy or chronic 
inflammatory demyelinating polyneuropathy.  He noted that 
other differential diagnoses included Charcot-Marie-Tooth 
disease, type 2, Diapason neuropathy, Disulfiram associated 
neuropathy, the axonal form of Guillain-Barre syndrome, which 
it clearly was not, hyperinsulinism, Nitrofurantoin use, 
ganophosphate poisoning, porphyria, paraneoplastic lymphoma 
or carcinoma, and Vincristine.  The physician noted that it 
was "interesting" that the Veteran was exposed to 
herbicides in the military and was being evaluated for Agent 
Orange exposure.  

The physician expressed the opinion that clinically and by 
history and by EMG there was a weak correlation that the 
Veteran had probably a neuropathy relative to exposure to 
some kind of toxins, including Agent Orange, but it was 
extremely hard, however, to make a correlation because 
according to published VA data approved by Congress, 
peripheral neuropathy associated with Agent Orange should 
have its origin within the first 12-18 months in order to be 
considered a service-connected condition.  The physician 
noted that the Veteran's complaints had been present for a 
number of years, but had not been documented as having onset 
within 12 to 18 months of his time spent in the military in 
"Vietnam," but the nature of the peripheral neuropathy as 
suggested by the EMG was suggestive of a toxic neuropathy.



In a statement in April 2002, the Veteran stated that he was 
exposed to Agent Orange when he was stationed at Camp [Fort] 
Drum in 1964, 1965, and 1967.  While stationed there, he was 
out in the woods for weeks at a time, sleeping on the ground 
and eating his meals.  He expressed the opinion that Agent 
Orange had been used in the area where he trained and he 
attributed his deteriorating health and muscle problems to 
exposure to Agent Orange.

In support of his claim, the Veteran has submitted articles 
on the effects of Agent Orange, including an article by an 
Australian Vietnam Veteran; a copy of the report to the 
Secretary of VA on adverse health effects of exposure to 
Agent Orange in May 1990; and articles regarding the addition 
of acute and subacute peripheral neuropathy to the list of 
presumptive conditions while excluding chronic peripheral 
neuropathy.  

The Veteran has also submitted several requests that VA 
change the laws regarding Agent Orange presumptions to (1) 
include all types of peripheral neuropathy, and (2) to 
include a presumption of exposure for all personnel who were 
stationed at Fort Drum after it was sprayed with Agent 
Orange.

At a hearing before a Decision Review Officer in September 
2003, the Veteran asserted that service connection on a 
presumptive basis should not be limited to acute and subacute 
peripheral neuropathy, but should include all types of 
neuropathy, because of the length of time required for the 
body to process chemicals and toxins, as well as the storage 
of chemicals and toxins stored in fat.  He testified that 
during his time at Fort Drum he dug foxholes, slept on the 
ground in the rain and ate out in the woods, and he felt that 
the area he was in was contaminated with Agent Orange.  He 
stated that symptoms of peripheral neuropathy were first 
diagnosed by a VA neurologist.  He asked that a record be 
made that he had submitted reports and documentation related 
to peripheral neuropathy and the effects of herbicide 
exposure to the then Secretary of Veterans Affairs.



In March 2005, the Veteran was evaluated by K.D.S., DO, for a 
history of peripheral neuropathy of over 15 years' duration 
with a history of exposure to Agent Orange at Camp [Fort] 
Drum in 1964, 1965, and 1967.  The Veteran stated that the 
camp had been sprayed with Agent Orange in 1959 and it was in 
the soil.  He stated that his VA physician could not exclude 
the possibility of peripheral neuropathy related to Agent 
Orange toxicity.  After neurological examination, the doctor 
noted that the results of electrodiagnostic testing of the 
lower extremities showed mixed polyneuropathy with both 
demyelinating and axonal features.  She noted that the 
neuropathic features noted on examination could be consistent 
with toxic neuropathy, but that laboratory studies for other 
potential etiologies would be done.

In a letter in May 2005, Dr. K.D.S. stated that the 
electrodiagnostic testing confirmed features consistent with 
polyneuropathy, but she could neither determine that it was 
due to his Agent Orange exposure nor exclude the presence of 
toxic neuropathy.

In September 2005, the Veteran testified he had submitted 
numerous documents detailing the relationship of his 
condition to Agent Orange exposure.  He asserted that the 
documentation was sufficient to show that peripheral 
neuropathy should be on the presumptive list and argued that 
Veterans who served at Fort Drum should not have to prove 
exposure to Agent Orange, it should be presumed.  He 
described the symptoms of his peripheral neuropathy and 
indicated that Dr. M.'s report of 2002 showed that the EMG 
was suggestive of a toxic neuropathy, and that Dr. K.D.S. 
could not exclude the possibility of toxic neuropathy.  He 
stated that he was aware that the Board did not have the 
authority to add chronic peripheral neuropathy to the 
presumptive list.

In February 2010, the Veteran testified that he was stationed 
at Fort Drum in 1964 and 1965 for about 6 weeks each and in 
1967 for about 2 weeks, during which time he slept outside on 
the ground, ate his meals in the woods, dug foxholes, and 
trained outdoors.  

The Veteran's counsel argued that dioxin, a component of 
Agent Orange, stays in the ground.  The Veteran's counsel 
argued that the problem with VA's recognition of acute and 
subacute peripheral neuropathy is that it imposed a 
requirement that it be manifest within a very short time 
period, but that there had been no evidence to exclude a more 
gradual onset of peripheral neuropathy, although that would 
not be included on the presumptive list.  Counsel posited 
that if herbicide exposure could cause acute and subacute 
peripheral neuropathy, it could probably also cause 
peripheral neuropathy with a slower onset.

In a statement in March 2010, the Veteran's counsel stated 
that the acute and subacute categorizations of neuropathy 
refer to the time of onset and not any other particular 
features of the neuropathy, and that the timing of the onset 
was unimportant to the fact and severity of the condition.

According to the Department of Defense, in 1959 13 drums of 
Agent Orange were sprayed over 4 square miles of Fort Drum. 

Analysis 

Theory of Direct Service Connection, excluding Exposure to 
Agent Orange 

On the basis of the service treatment records alone, 
peripheral neuropathy was not affirmatively shown to have had 
onset during service and service connection is not 
established under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 
3.303(a).

After service, the Veteran testified that he started to have 
problems with his legs in 1983 (September 2003 hearing 
transcript at 9) and since about 1982 (February 2010 hearing 
transcript at 6), which the Board finds credible, and the 
medical evidence shows that the Veteran's health problems, 
including neurological symptoms, affecting the upper and 
lower extremities were first documented after an injury at 
work in May 1982.  



On the basis of the Veteran's testimony and the medical 
evidence of record, there is no competent or credible 
evidence either contemporaneous with or after service that 
peripheral neuropathy was noted during the period of active 
duty or the period of active duty for training in July 1967, 
that is, observed during service, and the principles of 
service connection, pertaining to chronicity and continuity 
of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

As for service connection based on the fact that peripheral 
neuropathy by EMG was first diagnosed in July 2000, applying 
38 C.F.R. § 3.303(d), peripheral neuropathy is not a 
condition under case law where lay observation has been found 
to be competent to establish a diagnosis or the presence of 
the disability, therefore the determination as to the 
diagnosis or presence of the disability is medical in nature, 
that is, not capable of lay observation.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Also, under certain circumstances, a layperson is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).

Peripheral neuropathy is not a simple medical condition 
because the condition is identified by diagnostic testing, 
such as an EMG, and the interpretation of an EMG or other 
diagnostic testing requires specialized education, training, 
or experience. 
For this reason, peripheral neuropathy is not a simple 
medical condition that the Veteran as a lay person is 
competent to identify.

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medical condition, competent medical evidence is 
required to substantiate the claim.  Also, where there is a 
question of medical causation, that is, medical evidence of 
an association or link between the claimed disability, first 
shown after service, and an injury, disease, or event in 
service, where a lay assertion on medical causation is not 
competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), competent medical evidence is required to 
substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159.

As no factual foundation has been established to show that 
the Veteran is qualified through knowledge, experience, 
training, or education to offer a medical diagnosis or an 
opinion on medical causation, and to the extent the Veteran 
statements and testimony are offered as evidence of a 
diagnosis or of medical causation, the statements and 
testimony are not competent evidence and the statements and 
testimony necessarily are excluded as evidence in support of 
the claim.

While the record contains a diagnosis of peripheral 
neuropathy, there is no competent medical evidence that links 
peripheral neuropathy to an injury, disease, or event in 
service, excluding exposure to Agent Orange, which will be 
addressed separately, and in the absence of medical evidence 
suggesting such an association, but is too equivocal or 
lacking in specificity to support a decision on the merits, 
and in the absence of credible evidence of continuity of 
symptomatology, there is no possible association with 
service, and VA is not required to further develop the claim 
on the theory of direct service connection, excluding 
exposure to Agent Orange, by affording the Veteran a VA 
examination or by obtaining a VA medical opinion under the 
duty to assist. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4);  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).



It is the Veteran's general evidentiary burden to establish 
all elements of his claim, including the nexus requirement 
under 38 C.F.R. § 3.303(d).  38 U.S.C.A. § 5107(a).  Fagan v. 
Shinseki, 573 F.3d. 182, 1287 (2009).  In the absence of any 
such competent evidence, the preponderance of the evidence is 
against the claim that peripheral neuropathy is due to an 
injury, disease, or event in service, excluding exposure to 
Agent Orange, under 38 C.F.R. § 3.303(d), or under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) and (b) as 
previously discussed. 

Claimed Exposure to Agent Orange 

Exposure to certain herbicide agents, include the one 
commonly referred to as Agent Orange, shall be presumed for 
any Veteran who, during active military service, served in 
the Republic of Vietnam during the Vietnam era (beginning in 
January 1962 and ending in May 1975).  38 U.S.C.A. § 1116(f).  

For any Veteran, who during active military service, served 
in the Republic of Vietnam during the Vietnam era (beginning 
in January 1962 and ending in May 1975), there is a 
presumption of service connection for acute or subacute 
peripheral neuropathy if manifest to a compensable degree 
within one year after the date of exposure, even if there is 
no record of such disease during service.  The term "acute 
and subacute peripheral neuropathy" means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 U.S.C.A. § 1116(a)(1), (2); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) and (Note 2).

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease.  38 U.S.C.A. § 1116(b)(1).



VA's Secretary has determined that a presumption of service 
connection based on exposure to certain herbicides, including 
Agent Orange, used in the Republic of Vietnam during the 
Vietnam era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  Notice, 59 Fed. Reg. 341-
346 (1994); 61 Fed. Reg. 41442-41449 and 57586-57589 (1996); 
67 Fed. Reg. 42600- 42608 (2002); 68 Fed. Reg. 27630-27641 
(2003); 72 Fed. Reg. 32395-32407 (2007).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

As the Veteran did not serve in the Republic of Vietnam 
during the Vietnam era, the presumption of exposure to Agent 
Orange under 38 U.S.C.A. § 1116(f) does not apply. 

The Veteran's primary argument is that peripheral neuropathy 
is due to his exposure to Agent Orange at Fort Drum. 

The record shows that the Veteran was at Fort Drum in March 
and April 1964 and in July 1967.  The Veteran has also stated 
he was at Fort Drum in 1965, which the Board finds credible.

The Department Defense has reported that Agent Orange was 
sprayed over four square miles of Fort Drum in 1959.  As the 
Veteran was first at Fort Drum in 1964 and last there in 
1967, he clearly was not there when Agent Orange was sprayed 
in 1959.  The Veteran does maintains the area he trained in 
was still contaminated with Agent Orange, but the Veteran has 
not shown that Agent Orange was actually sprayed in the area 
in which he trained. 

For the disposition of this case, the Board need not 
determined whether the Veteran was actually exposed to Agent 
Orange, but the Board is assuming for the sake of argument, 
but not deciding, that the Veteran was exposed to Agent 
Orange in 1964, in 1965, and lastly in 1967. 

Even if the Veteran was actually exposed to Agent Orange, the 
type of peripheral neuropathy, chronic or persistent, in this 
case, first documented in 2000, which may be traceable to the 
early 1980s, does not meet the regulatory definition of 
"acute and subacute peripheral neuropathy," that is, 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e) and 
Note 2.  

In other words, the Veteran does not have "acute and 
subacute peripheral neuropathy" as peripheral neuropathy did 
not appear within weeks or months of the last claimed 
exposure in 1967 and resolving peripheral neuropathy was not 
shown before 1969, the two year period following the last 
claimed exposure to Agent Orange.  

And on the base of medical and scientific studies, the 
Secretary of VA has found that there is only a significant 
statistical association between exposure to Agent Orange and 
acute and subacute peripheral neuropathy, for which there is 
a presumption of service connection for a Veteran exposed to 
Agent Orange, but no other form of peripheral neuropathy.  
38 C.F.R. § 1.17(c).  

Although neither the presumption of exposure to Agent Orange 
nor the presumption of service connection for acute and 
subacute peripheral neuropathy apply, the Veteran may still 
establish service connection by evidence of actual exposure 
to Agent Orange and by evidence that such exposure caused 
peripheral neuropathy.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).



As stated previously, the Board is assuming for the sake of 
argument, but not deciding, that the Veteran was exposed to 
Agent Orange in 1964, in 1965, and lastly in 1967. 

The remaining question is whether the chronic or persistent 
peripheral neuropathy is caused by exposure to Agent Orange. 

Under 38 U.S.C.A. § 1116(b)(3), an association between the 
occurrence of a disease in humans and exposure to an 
herbicide agent shall be considered positive if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against such an association.

Under 38 U.S.C.A. § 1116(b) and 38 C.F.R. § 1.17, the 
Secretary of VA is required by law to issue a presumption of 
service connection when sound medical and scientific evidence 
shows a positive association between a disease and exposure 
to Agent Orange.  Thus, in order to prevail, the Veteran 
would have to produce medical or scientific evidence of equal 
or greater weight than that relied upon by the Secretary of 
VA in finding that no positive association exists between 
exposure to Agent Orange and chronic peripheral neuropathy, 
considering the advice of the National Academy of Sciences.  

On the question of causation, a VA physician, Chief of 
Neurology, expressed the opinion that clinically and by 
history and by EMG there was a weak correlation that the 
Veteran had probably a neuropathy relative to exposure to 
some kind of toxins, including Agent Orange, but it was 
extremely hard, however, to make a correlation because 
according to published VA data, peripheral neuropathy 
associated with Agent Orange should have its origin within 
the first 12 to 18 months in order to be considered a 
service-connected condition.  The physician also stated the 
nature of the peripheral neuropathy by EMG was suggestive of 
a toxic neuropathy.  



Although the VA physician expressed the opinion that the 
Veteran's peripheral neuropathy was suggestive of toxic 
neuropathy, including due to Agent Orange, an association 
between the occurrence of a disease in humans and exposure to 
an herbicide agent shall be considered positive if the 
credible evidence for the association is equal to or 
outweighs the credible evidence against such an association.  
38 U.S.C.A. § 1116(b)(3). 

In accordance with 38 U.S.C.A. § 1116(b), the Secretary of 
VA, taking account of all available evidence and the analysis 
of the National Academy of Sciences (NAS), found that the 
credible evidence against the association between herbicide 
exposure and chronic persistent peripheral neuropathy 
outweighed the credible evidence for such an association, and 
the Secretary determined that a positive association did not 
exist.  72 Fed. Reg. 32395, 32402-03 (2007) (based on 
available evidence in Update 2004 of NAS and prior NAS 
reports). 

In this case, the VA's physician's opinion alone does not 
equal or outweigh the body of evidence, that is, a review of 
the literature, medical or scientific studies,  by NAS, 
including such factors as whether a study is statistically 
significant and replicable and whether a study and its 
findings withstood peer review, 38 C.F.R. § 1.17, that the 
Secretary of VA considered in finding that there was no 
positive association between exposure to Agent Orange and 
chronic persistent peripheral neuropathy.  Stated 
differently, the finding of the Secretary of VA, which was in 
accordance with 38 U.S.C.A. § 1116(b) and 38 C.F.R. § 1.17, 
that there is no positive association between exposure to 
Agent Orange and chronic persistent peripheral neuropathy 
outweighs the VA's physician's opinion. 

As for the opinion of the private doctor that she could 
neither determine that the Veteran's persistent peripheral 
neuropathy was due to exposure to Agent Orange nor exclude 
the presence of toxic neuropathy, as the doctor considered 
the significant 
facts of the case, a history of peripheral neuropathy of over 
15 years' duration and a history of exposure to Agent Orange 
in 1964, 1965, and 1967 [assumed for the sake of argument] 
and conducted a neurological evaluation, including 
electrodiagnostic studies, the Board finds that the doctor 
considered the procurable and assembled information, but was 
unable to furnish more than an inconclusive opinion and 
there is nothing further to be obtained from the opinion, 
which is evidence neither for nor against the claim.  See 
Jones v. Shinseki, 23 Vet. App. 382 (2010) (addressing the 
inconclusive medical opinions). 

In the absence of any evidence suggestive of a causally 
relationship between exposure to Agent Orange and chronic 
peripheral neuropathy, VA is not required to further develop 
the claim based on claimed exposure to Agent Orange by 
affording the Veteran a VA examination or by obtaining a VA 
medical opinion under the duty to assist.  38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4);  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Although the Veteran has submitted articles about the health 
effects of exposure to Agent Orange, a medical article may be 
regarded as competent evidence where standing alone, the 
article discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Wallin v. West, 11 Vet. App. 509, 513 (1998).

In this case, the articles do not equal or outweigh evidence 
relied upon by Secretary, the reports of the National Academy 
of Sciences, in finding that no positive association exists 
between exposure to Agent Orange and chronic peripheral 
neuropathy.  For this reason, the Board rejects the 
additional documentation as evidence that chronic persistent 
peripheral neuropathy is caused by exposure to Agent Orange.  

To the extent the Veteran's statements and testimony are 
offered as proof that his chronic persistent peripheral 
neuropathy is related to exposure to Agent Orange, where, as 
here, there is a question of medical causation, where a lay 
assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.  



Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159.  
As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  For this reason, the Board rejects the 
Veteran's statements and testimony as competent evidence of a 
nexus between the post-service diagnosis of chronic 
peripheral neuropathy and exposure to Agent Orange.

The Veteran has acknowledged that the Board does not have the 
legal authority to consider presumptive exposure to Agent 
Orange for personnel, who were at Fort Drum after Agent 
Orange was used in 1959 or to consider chronic peripheral 
neuropathy as a disease subject to presumptive service 
connection due to exposure to Agent Orange.  

For the above reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for chronic peripheral neuropathy, which 
is claimed as due to exposure to Agent Orange, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Dpartment of Veterans Affairs


